Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                        FILED
                                                              Apr 03 2012, 8:59 am
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.                                     CLERK
                                                                    of the supreme court,
                                                                    court of appeals and
                                                                           tax court




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEES:

TYLER D. HELMOND                                 GREGORY F. ZOELLER
Voyles, Zahn & Paul                              Attorney General of Indiana
Indianapolis, Indiana
                                                 KATHY BRADLEY
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

EDMOND D. MARTIN,                                )
                                                 )
       Appellant-Petitioner,                     )
                                                 )
              vs.                                )     No. 81A04-1112-MI-691
                                                 )
STATE OF INDIANA ex rel. RONALD                  )
JORDAN, UNION COUNTY PROSECUTING                 )
ATTORNEY AND THE INDIANA BUREAU                  )
OF MOTOR VEHICLES,                               )
                                                 )
       Appellees-Defendants.                     )


                      APPEAL FROM THE UNION CIRCUIT COURT
                          The Honorable Matthew R. Cox, Judge
                             Cause No. 81C01-1112-MI-250


                                       April 3, 2012
                MEMORANDUM DECISION—NOT FOR PUBLICATION

BRADFORD, Judge.

       Appellant-Petitioner Edmond Martin appeals following the trial court’s denial of his

petition for judicial review in which he sought to invalidate his driver’s license suspension on

grounds of improper notice. Upon appeal, Martin contends that this lack of proper notice

violated a statutory requirement and his due process rights and that there was insufficient

evidence to support certain of the trial court’s findings. We affirm.

                        FACTS AND PROCEDURAL HISTORY

       On March 1, 2002, the Indiana Bureau of Motor Vehicles (“BMV”) recorded two

addresses for Martin: 3665 Jobe Road, Brownsville, Indiana, 47325; and Route 1, Box 27,

Brownsville, Indiana, 47325. On May 15, 2008, the Marion Superior Court entered

judgments against Martin for the traffic violations of speeding and driving while suspended.

On March 18, 2009, the BMV sent notice to Martin at his Jobe Road address that his license

would be suspended from April 21, 2009 to April 19, 2019 for being a habitual traffic

violator.

       On December 6, 2011, Martin filed a petition for judicial review, seeking to invalidate

his license suspension on the grounds that the notice had been sent to his Jobe Road address

only. Martin claimed in his petition that his last known address was the Route 1, Box 27

address also contained in the BMV records. Following the State’s response seeking summary

disposition, the trial court summarily denied Martin’s petition. In its order, the trial court

found that the BMV had properly mailed notice to Martin at one of his last two known



                                               2
addresses which “presumably Martin himself [had] provided to the [BMV].” App. p. 28.

This appeal follows.

                             DISCUSSION AND DECISION

       Martin challenges the trial court’s denial of his petition for judicial review by claiming

that (1) the lack of notice to his Route 1, Box 27 address was statutorily inadequate and

violated his procedural due process rights and (2) the trial court’s finding that the Jobe Road

address was his last known address was unsupported by the record.

                                 I.     Standard of Review

       A habitual traffic offender proceeding is a civil proceeding which is quasi-

administrative in nature, since it is performed on behalf of the BMV. Purvis v. State ex rel.

Packard, 466 N.E.2d 736, 738 (Ind. Ct. App. 1984). When reviewing a trial court’s decision,

this court looks at the evidence in a light most favorable to the trial court, and we will not

reweigh the evidence. Id. The petitioner bears the burden of proof to prevail in a proceeding

involving a petition for judicial review. See Ind. Code § 9-30-10-7(c) (2008).

                                       II.     Analysis

       Indiana Code section 9-30-10-5(a) (2008) provides as follows:

       If it appears from the records maintained in the bureau that a person’s driving
       record makes the person a habitual violator under section 4 of this chapter, the
       bureau shall mail a notice to the person’s last known address that informs the
       person that the person’s driving privileges will be suspended in thirty (30) days
       because the person is a habitual violator according to the records of the bureau.

(Emphasis supplied). Martin contends that the BMV failed to comply with the above

statutory requirement because his last known address was the Route 1, Box 27 address, rather


                                               3
than the Jobe Road address to which his notice was mailed. As Martin concedes, both

addresses were on file at the BMV and current at the time. In Martin’s view, when the BMV

has two last known addresses on file, it must mail notice to each address.

       Regardless of whether Martin received proper notice, the remedy he seeks—namely,

invalidation of his license suspension—is not automatically available. Untimely or

incomplete notice of license suspension does not justify automatic reversal of the suspension.

State v. Hammond, 761 N.E.2d 812, 815 (Ind. 2002). Rather, the only remedy available to

Martin for this alleged defect in process is an extended time frame during which to challenge

his suspension on the merits. See id. Martin does not challenge the merits of his suspension,

nor does he seek an extension of time to pursue such a challenge.

       To the extent Martin contends that the claimed inadequate notice deprived him of

procedural due process, his instant petition for judicial review—which is the very remedy

provided for by statute—demonstrates that it did not. See Ind. Code §§ 9-30-10-6(d) and -7.

Martin makes no argument that any apparent delay in his receipt of notice worked to his

detriment, and he faced no statutory time limitation for filing his petition for judicial review.

Accordingly, we must conclude that the trial court did not abuse its discretion in declining to

invalidate Martin’s license suspension based upon a claimed error in notice.

       Having concluded that Martin’s challenge to notice does not permit the remedy he

seeks, we find it unnecessary to consider whether the trial court’s fact-findings relating to

such notice are supported by the record.

       The judgment of the trial court is affirmed.


                                               4
VAIDIK, J., and CRONE, J., concur.




                                     5